Citation Nr: 0913228	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-00 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to non-service-connected burial benefits.


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from January 
1981 to October 1983.  The Veteran died in June 2005.  The 
appellant is his mother.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Cleveland, Ohio.  


FINDINGS OF FACT

1. The Veteran was not receiving VA compensation or pension 
benefits, nor did he have a claim for such benefits pending, 
at the time of his death.

2. The Veteran was not hospitalized by VA or traveling under 
proper authority and at VA expense for the purpose of 
examination, treatment, or care at the time of his death.

3. The Veteran was buried in a national cemetery.


CONCLUSIONS OF LAW

1. The criteria for non-service-connected burial benefits 
have not been met.  38 U.S.C.A. § 2302 (West 2002) 38 C.F.R. 
§ 3.1600 (2008).  

2. The criteria for a plot/interment allowance have not been 
met.  38 C.F.R. § 3.1600 (f).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it generally must (1) notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, (2) which information and evidence VA 
will obtain, (3) and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159 (2008).  

Although VCAA notice was not provided in this case, the Board 
finds the appellant's claim may nevertheless be adjudicated 
fairly because VA is not required to provide notice or assist 
in development when the undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 
23, 2004).  

II. Analysis

Under 38 C.F.R. § 1.600, burial benefits are payable for a 
Veteran's non-service-connected death only when the Veteran 
(a) is in receipt of compensation or disability at the time 
of his death, (b) has an original or reopened benefits claim 
pending at the time of his death which would have been 
successful, or (c) died from non-service-connected causes 
while hospitalized by VA or under authority of VA.  

In this case, the Veteran was not service-connected for any 
disabilities at the time of his death, nor was he in receipt 
of pension benefits.  The Veteran had also not applied for 
such benefits.  Finally, the Veteran was not under VA care at 
the time of his death.  His death certificate indicates that 
at the time of his death the Veteran was under the care of 
MetroHealth System in Cleveland, Ohio.  These facts are 
undisputed by the appellant.  

Rather, the appellant asserts that she is entitled to 
benefits because an employee of the funeral home which 
conducted the Veteran's funeral told her that all burial 
expenses would be covered.  However, VA cannot grant benefits 
based on a third party's erroneous restatement of the law.  
See Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (stating 
that the remedy for breach of any obligation to provide 
accurate information about eligibility before or after 
discharge cannot involve payment of benefits where the 
statutory eligibility requirements for those benefits are not 
met); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(noting that the payment of government benefits must be 
authorized by statute; the fact that an appellant may have 
received erroneous advice cannot be used to estop the 
government from denying benefits).  

Finally, the Board notes that the appellant is not entitled 
to a plot allowance.  Under 38 C.F.R. § 3.1600(f), a plot or 
interment allowance is generally available when a Veteran is 
eligible for burial for a national cemetery but is not buried 
in one.  In this case, the Veteran's death certificate states 
that he was buried in Ohio Western Reserve National Cemetery.  
Thus, no plot expense was incurred and no entitlement to the 
benefit arises.  

In sum, the Board finds that based on the undisputed facts, a 
preponderance of the evidence is against the appellant's 
claim for non-service-connected burial expenses.  Further, a 
plot allowance is not available because the Veteran was 
buried in a national cemetery.  Since a preponderance of the 
evidence is against the appellant's claim, the benefit of the 
doubt rule does not apply and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002).  




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to non-service-connected burial expenses, 
including a plot allowance, is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


